Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ arguments and amendments in response to the office action dated 3/25/2021. Claims 1-5, 7-11, 15 have been amended and claims 16-18 have been added new. For the sake of compact prosecution, the examiner discussed allowable subject matter with Atty. Mulville on 10/19/2021 and 12/15/2021. Attorney Mulville authorized the following examiner’s amendment on 12/20/201. The office acknowledges Applicants filing of the terminal disclaimer over the US patent 10,588,890 (approved by the office on 12/22/2021). In light of the claim amendments dated 9/27/2021, the following examiner’s amendments the rejections of record are withdrawn. The pending claims 1-5, 8-10, 12-15 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Mulville on 12/20/2021.


REPLACE Claims 1-5, 8-10, 12-15 as follows:
1.	A synergistic composition consisting essentially of the three active agents in a physiologically active dose of:
	(1) an R(+) enantiomer of alpha-lipoic acid;
	(2) L-dopamine derived from Mucuna genus; and 
	(3) a combination of two or more of isoflavones having the formula:

    PNG
    media_image1.png
    223
    366
    media_image1.png
    Greyscale

wherein R1 = H and R2 = CH3 and R1 = OH and R2 = CH3 are at least 30% of a total isoflavone dosage and are present in a ratio between 1:2 and 2:1 and wherein the composition is comprised of between 225 and 275 mg of the alpha lipoic acid, between 2 and 6 mg of L-Dopa, and between 75 and 600 mg of the isoflavones in a single dosage form.
2. The composition of claim 1, wherein the isoflavones are at least 40% of the composition.
3. The composition of claim 1, wherein the isoflavones combination is a combination of isoflavones having R1=H and R2=H and R1=OH and R2=H. 
4. The composition of claim 1, wherein the isoflavone combination is derived from red clover extract.

8. The composition of claim 1, wherein each of the alpha lipoic acid and L-Dopamine are combined in a single dosage form having a content of the isoflavones of between 100-500 mg.
9.  The composition of claim 1, wherein each of the alpha lipoic acid, L-Dopamine  and the isoflavones combination are combined in a single dosage form with a total isoflavone content comprised of combination of biochanin A and formononetin of at least 240 milligrams.
10. The composition of claim 1, wherein each of the alpha lipoic acid, L-Dopamine and the isoflavones are combined in a single dosage form having a total isoflavone content of at least 300 milligrams.
12. The composition of claim 1, wherein the L-form of dopamine is substantially free of a D-form of dopamine.
13. The composition of claim 1, wherein the alpha lipoic acid is at least 85 % enriched for the (R) (+) enantiomer.
14. The composition of claim 13, wherein the alpha lipoic acid is a sodium salt thereof.
15. The composition of claim 1 is formed into a tablet or capsule.

(II) DELETE Claims 6, 7, 11, 16-18. 


REASONS FOR ALLOWANCE
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: The instant composition claims as amended are allowable because the closest prior art, Amato (US 20110064712) teaches dietary supplement comprising L-dopa. The composition can include other components including alpha-lipoic acid genistein. Liu teach R-lipoic acid composition and further component such as vitamin B6 can be added (US 20060257502). The references do not teach synergistic combination consisting essentially of the three specific components and in the ratio/amount(s) as claimed. Thus claims 1-5, 8-10, 12-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        12